Citation Nr: 0031016	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) in which the RO denied the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.

In hearing testimony provided before the undersigned in 
October 2000, the appellant stated that his current symptoms 
included tinnitus.  A formal claim for tinnitus has not been 
filed.  The matter of entitlement to service connection for 
tinnitus is referred tot he RO for appropriate action. 


REMAND

As an initial matter, a review of the record reflects that 
the appellant originally claimed entitlement to service 
connection for hearing loss in August 1984.  In December 
1984, the appellant was informed that the evidence of record 
was insufficient for rating purposes as he had failed to 
report for a VA examination scheduled for November 1984 and 
that therefore his claim could not be granted.  Inasmuch as 
the original claim of entitlement to service connection for 
hearing loss was not previously adjudicated on the merits, 
the claim shall be considered on a de novo basis.

In the interest of clarity, the Board will describe the 
operative law and regulations; very briefly discuss 
significant facts pertaining to this remand; and give reasons 
for the remand.  Instructions to the RO will follow. 


Pertinent law and regulations

Service connection

In general, service connection may be granted for a chronic 
disability resulting from a disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (1999). For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection may be granted for hearing loss, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).
Presumption of soundness/aggravation

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. § 1111. 

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991)


Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  Because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Factual background

A review of the evidence reflects that upon enlistment 
examination conducted in July 1966, impaired hearing was 
shown in the 3,000 and 4,000 hertz frequencies bilaterally.  
The service medical records also include an audiogram dated 
in February 1969, which appears to show a decrease in hearing 
acuity in all or nearly all of the frequencies from 500 to 
4,000 hertz bilaterally when compared to the results of the 
audiological testing conducted upon the appellant's 
enlistment in July 1966.  The service medical records do not 
include a separation examination, and it is not clear whether 
or not such an examination was conducted.

Post-service, in hearing testimony provided by the appellant 
before a member of the Board in October 2000, he stated that 
he sustained noise exposure in service while performing 
aircraft maintenance.  He testified that his post-service 
problems included hearing loss and tinnitus which he believed 
were attributable to service.

The appellant further testified that he has not been afforded 
a VA examination to determine his hearing acuity.  The record 
on appeal does not indicate that an examination was conducted 
or scheduled.

Analysis

As previously noted, the service medical records in this case 
did not include a separation examination and it is not clear 
whether or not such an examination was ever conducted.  The 
Board believes that a search for a separation examination 
should be undertaken pursuant to 38 U.S.C.A. § 5103A(c)(1).  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [a single 
request for pertinent service medical records does not 
fulfill the duty to assist].   

Further, the record shows that an audiological evaluation of 
the appellant has not been conducted since 1969.  
Accordingly, pursuant to 38 U.S.C.A. § 5103A(d)(1)(a), a VA 
audiological examination shall be ordered to include a 
request for opinions regarding the material matters at issue 
as to the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that he identify all VA 
and/or non-VA medical care providers who 
have examiner or treated him for his 
claimed bilateral hearing loss from the 
time of his discharge from service, 
forward.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
appellant which have not been previously 
obtained.  Regardless of the appellant's 
response, the RO should obtain any 
available VA treatment records that may 
be pertinent to his claims.  These 
records should then be associated with 
the claims file.

2.  The RO should make an effort to 
obtain a report of the appellant's 
separation examination, keeping in mind 
that such an examination may not in fact 
have been conducted.  Any attempt made 
should be documented for the record.  If 
a separation examination is not 
obtainable, the RO is requested to 
provide an explanation for the record as 
to why such cannot be obtained.

3.  Once the above development has been 
completed to the extent possible, the 
appellant should be afforded a VA 
audiological examination.  The RO should 
ensure that a copy of the notification of 
examination, which must explain the 
consequences of any failure to report for 
examination, is added to the claims 
folder.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to address the 
following questions:

a.  What is the severity and extent of 
the appellant's bilateral hearing loss?

b.  Do the service medical records 
establish that impaired hearing existed 
upon the appellant's enlistment?  

c.  Do the service medical reflect that 
bilateral hearing loss was incurred in 
service, or if pre-existing, was 
chronically aggravated during service?  
In this regard the examiner is requested 
to interpret the findings made in a 
February 1969 audiogram and discuss the 
significance of those findings.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and should be given an opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


